Citation Nr: 1813390	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-36 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include aggravation of spina bifida.

2.  Entitlement to service connection for residuals of mercury exposure.

3. Entitlement to service connection for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at a June 2017 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board has determined that remand is necessary in order to attempt to obtain some potentially missing service treatment records.  At the Veteran's June 2017 videoconference hearing, he testified that during service he underwent treatment for a back condition and had x-rays taken at some point between 1974 and 1975 at the NAS Regional Medical Center in Pensacola, Florida, while stationed there.  A review of the record does not indicate that these records are part of the file.  These records are certainly pertinent to the Veteran's service connection claim for a back disorder, and as a result, that matter must be remanded in order to determine if these records are available.  Any additional service treatment records also have the potential for being relevant to the Veteran's other issues on appeal.

The Veteran credibly testified that he had contact with liquid mercury on many occasions when cleaning up broken manometers used for his clinical duties in service.  As one examiner found that a residual disorder from this exposure would have likely caused immediate acute symptoms, the Board will defer adjudication of this claim pending a review of any additional service treatment records.  

If additional service treatment records are available, clarifying medical opinions from the May 2014 VA examiner with respect to the Veteran's claim for a back disorder should be obtained. 

Specific to the Veteran's compensation claim for residuals of a fractured nose, the Veteran underwent a September 2011 VA examination.  The examiner acknowledged that the Veteran broke his nose while in service, however, determined that the Veteran did not currently have any residuals.  At the Veteran's June 2017 Board hearing, he specifically testified that he experiences a variety of nasal and sinus symptoms that he believes are directly related to his in-service fractured nose.  A new VA examination is appropriate in order to clarify whether the Veteran currently experiences any manifestations related to his in-service nose injury.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting that he provide any relevant private treatment records, or alternatively, authorization to obtain any such records.

2. Take appropriate steps to obtain any additional service medical records including those from the NAS Regional Medical Center in Pensacola, Florida between approximately 1974 and 1975, as referenced in the Veteran's June 2017 Board hearing.

Document any steps taken to obtain such records.

3. If relevant additional service treatment records are obtained, return the Veteran's file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed back disorders.  It is up to the discretion of the examiner if a new examination is necessary.

After reviewing all available records, the examiner should do the following:

a) Provide a diagnosis of each current back disability. 

b) Provide an opinion as to whether the Veteran's back disorders are indicative of a congenital defect, or in the alternative a congenital disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c) For each congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

d) In contrast, for each congenital or hereditary disease identified, the examiner should state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, the examiner should indicate whether there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.

e) For all diagnosed back disabilities which are not congenital in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4. Schedule the Veteran for a VA examination to determine the etiology of any current residuals of an in-service fractured nose. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any relevant nasal/sinus disorders are causally or etiologically related to the Veteran's period of active service, specifically an in-service nose fracture.

The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




